
	

113 HR 967 : Advancing America’s Networking and Information Technology Research and Development Act of 2013
U.S. House of Representatives
2013-04-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		113th CONGRESS
		1st Session
		H. R. 967
		IN THE SENATE OF THE UNITED
		  STATES
		
			April 17, 2013
			Received; read twice and referred to the
			 Committee on Commerce, Science, and
			 Transportation
		
		AN ACT
		To amend the High-Performance Computing Act
		  of 1991 to authorize activities for support of networking and information
		  technology research, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Advancing America’s Networking and
			 Information Technology Research and Development Act of
			 2013.
		2.Program planning
			 and coordination
			(a)Periodic
			 reviewsSection 101 of the High-Performance Computing Act of 1991
			 (15 U.S.C.
			 5511) is amended by adding at the end the following new
			 subsection:
				
					(d)Periodic
				reviewsThe agencies
				identified in subsection (a)(3)(B) shall—
						(1)periodically assess the contents and
				funding levels of the Program Component Areas and restructure the Program when
				warranted, taking into consideration any relevant recommendations of the
				advisory committee established under subsection (b); and
						(2)ensure that the
				Program includes large-scale, long-term, interdisciplinary research and
				development activities, including activities described in section
				104.
						.
			(b)Development of
			 strategic planSection 101 of such Act (15 U.S.C. 5511) is
			 amended further by adding after subsection (d), as added by subsection (a) of
			 this Act, the following new subsection:
				
					(e)Strategic
				plan
						(1)In
				generalThe agencies identified in subsection (a)(3)(B), working
				through the National Science and Technology Council and with the assistance of
				the National Coordination Office described under section 102, shall develop,
				within 12 months after the date of enactment of the
				Advancing America’s Networking and
				Information Technology Research and Development Act of 2013, and
				update every 3 years thereafter, a 5-year strategic plan to guide the
				activities described under subsection (a)(1).
						(2)ContentsThe
				strategic plan shall specify near-term and long-term objectives for the
				Program, the anticipated time frame for achieving the near-term objectives, the
				metrics to be used for assessing progress toward the objectives, and how the
				Program will—
							(A)foster the
				transfer of research and development results into new technologies and
				applications for the benefit of society, including through cooperation and
				collaborations with networking and information technology research,
				development, and technology transition initiatives supported by the
				States;
							(B)encourage and support mechanisms for
				interdisciplinary research and development in networking and information
				technology, including through collaborations across agencies, across Program
				Component Areas, with industry, with Federal laboratories (as defined in
				section 4 of the Stevenson-Wydler Technology Innovation Act of 1980
				(15 U.S.C.
				3703)), and with international organizations;
							(C)address long-term
				challenges of national importance for which solutions require large-scale,
				long-term, interdisciplinary research and development;
							(D)place emphasis on
				innovative and high-risk projects having the potential for substantial societal
				returns on the research investment;
							(E)strengthen all
				levels of networking and information technology education and training programs
				to ensure an adequate, well-trained workforce; and
							(F)attract more women and underrepresented
				minorities to pursue postsecondary degrees in networking and information
				technology.
							(3)National
				research infrastructureThe strategic plan developed in
				accordance with paragraph (1) shall be accompanied by milestones and roadmaps
				for establishing and maintaining the national research infrastructure required
				to support the Program, including the roadmap required by subsection
				(a)(2)(E).
						(4)RecommendationsThe
				entities involved in developing the strategic plan under paragraph (1) shall
				take into consideration the recommendations—
							(A)of the advisory
				committee established under subsection (b); and
							(B)of the
				stakeholders whose input was solicited by the National Coordination Office, as
				required under section 102(b)(3).
							(5)Report to
				CongressThe Director of the National Coordination Office shall
				transmit the strategic plan required under paragraph (1) to the advisory
				committee, the Committee on Commerce, Science, and Transportation of the
				Senate, and the Committee on Science, Space, and Technology of the House of
				Representatives.
						.
			(c)Additional
			 responsibilities of directorSection 101(a)(2) of such Act
			 (15 U.S.C.
			 5511(a)(2)) is amended—
				(1)in subparagraph
			 (A) by inserting education, before and other
			 activities;
				(2)by redesignating
			 subparagraphs (E) and (F) as subparagraphs (F) and (G), respectively;
			 and
				(3)by inserting after
			 subparagraph (D) the following new subparagraph:
					
						(E)encourage and monitor the efforts of
				the agencies participating in the Program to allocate the level of resources
				and management attention necessary to ensure that the strategic plan under
				subsection (e) is developed and executed effectively and that the objectives of
				the Program are
				met;
						.
				(d)Advisory
			 committeeSection 101(b)(1) of such Act (15 U.S.C. 5511(b)(1)) is
			 amended—
				(1)after the first
			 sentence, by inserting the following: The co-chairs of the advisory
			 committee shall meet the qualifications of committee membership and may be
			 members of the President’s Council of Advisors on Science and
			 Technology.; and
				(2)in subparagraph (D), by striking
			 high-performance and inserting high-end.
				(e)ReportSection
			 101(a)(3) of such Act (15 U.S.C. 5511(a)(3)) is
			 amended—
				(1)in subparagraph (B)—
					(A)by redesignating
			 clauses (vii) through (xi) as clauses (viii) through (xii), respectively;
			 and
					(B)by inserting after
			 clause (vi) the following:
						
							(vii)the Department of Homeland
				Security;
							;
					(2)in subparagraph
			 (C)—
					(A)by striking
			 is submitted, and inserting is submitted, the levels for
			 the previous fiscal year,; and
					(B)by striking each Program Component
			 Area; and inserting each Program Component Area and research
			 area supported in accordance with section 104;;
					(3)in subparagraph
			 (D)—
					(A)by striking each Program Component
			 Area, and inserting each Program Component Area and research
			 area supported in accordance with section 104,;
					(B)by striking
			 is submitted, and inserting is submitted, the levels for
			 the previous fiscal year,; and
					(C)by striking
			 and after the semicolon;
					(4)by redesignating
			 subparagraph (E) as subparagraph (G); and
				(5)by inserting after
			 subparagraph (D) the following new subparagraphs:
					
						(E)include a description of how the objectives
				for each Program Component Area, and the objectives for activities that involve
				multiple Program Component Areas, relate to the objectives of the Program
				identified in the strategic plan required under subsection (e);
						(F)include—
							(i)a description of the funding
				required by the National Coordination Office to perform the functions specified
				under section 102(b) for the next fiscal year by category of activity;
							(ii)a description of the funding
				required by such Office to perform the functions specified under section 102(b)
				for the current fiscal year by category of activity; and
							(iii)the amount of funding provided
				for such Office for the current fiscal year by each agency participating in the
				Program;
				and
							.
				(f)DefinitionSection
			 4 of such Act (15
			 U.S.C. 5503) is amended—
				(1)by redesignating
			 paragraphs (1) through (7) as paragraphs (2) through (8), respectively;
				(2)by inserting
			 before paragraph (2), as so redesignated, the following new paragraph:
					
						(1)cyber-physical
				systems means physical or engineered systems whose networking and
				information technology functions and physical elements are deeply integrated
				and are actively connected to the physical world through sensors, actuators, or
				other means to perform monitoring and control
				functions;
						;
				(3)in paragraph (3), as so redesignated, by
			 striking high-performance computing and inserting
			 networking and information technology;
				(4)in paragraph (4), as so
			 redesignated—
					(A)by striking
			 “high-performance computing” and inserting “networking and information
			 technology”; and
					(B)by striking
			 “supercomputer” and inserting “high-end computing”;
					(5)in paragraph (6), as so redesignated, by
			 striking network referred to as and all that follows through the
			 semicolon and inserting network, including advanced computer networks of
			 Federal agencies and departments;; and
				(6)in paragraph (7),
			 as so redesignated, by striking National High-Performance Computing
			 Program and inserting networking and information technology
			 research and development program.
				3.Large-scale
			 research in areas of national importanceTitle I of such Act (15 U.S.C. 5511) is
			 amended by adding at the end the following new section:
			
				104.Large-scale
				research in areas of national importance
					(a)In
				generalThe Program shall encourage agencies identified in
				section 101(a)(3)(B) to support large-scale, long-term, interdisciplinary
				research and development activities in networking and information technology
				directed toward application areas that have the potential for significant
				contributions to national economic competitiveness and for other significant
				societal benefits. Such activities, ranging from basic research to the
				demonstration of technical solutions, shall be designed to advance the
				development of research discoveries. The advisory committee established under
				section 101(b) shall make recommendations to the Program for candidate research
				and development areas for support under this section.
					(b)Characteristics
						(1)In
				generalResearch and development activities under this section
				shall—
							(A)include projects
				selected on the basis of applications for support through a competitive,
				merit-based process;
							(B)involve
				collaborations among researchers in institutions of higher education and
				industry, and may involve nonprofit research institutions and Federal
				laboratories, as appropriate;
							(C)when possible,
				leverage Federal investments through collaboration with related State
				initiatives; and
							(D)include a plan for
				fostering the transfer of research discoveries and the results of technology
				demonstration activities, including from institutions of higher education and
				Federal laboratories, to industry for commercial development.
							(2)Cost-sharingIn
				selecting applications for support, the agencies shall give special
				consideration to projects that include cost sharing from non-Federal
				sources.
						(3)Agency
				collaborationIf 2 or more agencies identified in section
				101(a)(3)(B), or other appropriate agencies, are working on large-scale
				research and development activities in the same area of national importance,
				then such agencies shall strive to collaborate through joint solicitation and
				selection of applications for support and subsequent funding of
				projects.
						(4)Interdisciplinary
				research centersResearch and development activities under this
				section may be supported through interdisciplinary research centers that are
				organized to investigate basic research questions and carry out technology
				demonstration activities in areas described in subsection (a). Research may be
				carried out through existing interdisciplinary centers, including those
				authorized under section 7024(b)(2) of the America COMPETES Act (Public Law
				110–69;
				42 U.S.C.
				1862o–10).
						.
		4.Cyber-physical
			 systems
			(a)Additional
			 Program characteristicsSection 101(a)(1) of such Act
			 (15 U.S.C.
			 5511(a)(1)) is amended—
				(1)in subparagraph
			 (H), by striking and after the semicolon;
				(2)in subparagraph (I)—
					(A)by striking
			 improving the security and inserting improving the
			 security, reliability, and resilience; and
					(B)by striking the
			 period at the end and inserting a semicolon; and
					(3)by adding at the
			 end the following new subparagraphs:
					
						(J)provide for increased understanding of the
				scientific principles of cyber-physical systems and improve the methods
				available for the design, development, and operation of cyber-physical systems
				that are characterized by high reliability, safety, and security; and
						(K)provide for research and development
				on human-computer interactions, visualization, and big
				data.
						.
				(b)WorkshopTitle I of such Act (15 U.S.C. 5511) is
			 amended further by adding after section 104, as added by section 3 of this Act,
			 the following new section:
				
					105.University/Industry
				Workshop
						(a)EstablishmentNot later than 1 year after the date of
				enactment of the Advancing America’s Networking and Information Technology
				Research and Development Act of 2013, the Director of the National Coordination
				Office shall convene a workshop, with participants from institutions of higher
				education, Federal laboratories, and industry, to explore mechanisms for
				carrying out collaborative research and development activities for
				cyber-physical systems, including the related technologies required to enable
				these systems, and to develop grand challenges in cyber-physical systems
				research and development.
						(b)FunctionsThe workshop participants shall—
							(1)develop options for models for research and
				development partnerships among institutions of higher education, Federal
				laboratories, and industry, including mechanisms for the support of research
				and development carried out under these partnerships;
							(2)develop options
				for grand challenges in cyber-physical systems research and development that
				would be addressed through such partnerships;
							(3)propose guidelines
				for assigning intellectual property rights and for the transfer of research
				results to the private sector; and
							(4)make
				recommendations for how Federal agencies participating in the Program can help
				support research and development partnerships in cyber-physical systems,
				including through existing or new grant programs.
							(c)ParticipantsThe Director of the National Coordination
				Office shall ensure that participants in the workshop are individuals with
				knowledge and expertise in cyber-physical systems and that participants
				represent a broad mix of relevant stakeholders, including academic and industry
				researchers, cyber-physical systems and technologies manufacturers,
				cyber-physical systems and technologies users, and, as appropriate, Federal
				Government regulators.
						(d)ReportNot later than 18 months after the date of
				enactment of the Advancing America’s Networking and Information Technology
				Research and Development Act of 2013, the Director of the National Coordination
				Office shall transmit to the Committee on Commerce, Science, and Transportation
				of the Senate and the Committee on Science, Space, and Technology of the House
				of Representatives a report describing the findings and recommendations
				resulting from the workshop required under this
				section.
						.
			5.Cloud computing
			 services for researchTitle I
			 of such Act (15
			 U.S.C. 5511) is amended further by adding after section 105, as
			 added by
			 section 4(b) of this Act, the following new
			 section:
			
				106.Cloud computing
				services for research
					(a)Interagency
				working groupNot later than
				180 days after the date of enactment of the Advancing America’s Networking and Information Technology
				Research and Development Act of 2013, the Director of the
				National Coordination Office, working through the National Science and
				Technology Council, shall convene an interagency working group to
				examine—
						(1)the research and development needed—
							(A)to enhance the
				effectiveness and efficiency of cloud computing environments;
							(B)to increase the
				trustworthiness of cloud applications and infrastructure; and
							(C)to enhance the
				foundations of cloud architectures, programming models, and interoperability;
				and
							(2)how Federal science agencies can facilitate
				the use of cloud computing for federally funded science and engineering
				research, including—
							(A)making
				recommendations on changes in funding mechanisms, budget models, and policies
				needed to remove barriers to the adoption of cloud computing services for
				research and for data preservation and sharing; and
							(B)providing guidance
				to organizations and researchers on opportunities and guidelines for using
				cloud computing services for federally supported research and related
				activities.
							(b)ConsultationIn
				carrying out the tasks in paragraphs (1) and (2) of subsection (a), the working
				group shall consult with academia, industry, Federal laboratories, and other
				relevant organizations and institutions, as appropriate.
					(c)ReportNot
				later than 1 year after the date of enactment of the
				Advancing America’s Networking and
				Information Technology Research and Development Act of 2013, the
				Director of the National Coordination Office shall transmit to the Committee on
				Science, Space, and Technology of the House of Representatives and the
				Committee on Commerce, Science, and Transportation of the Senate a report
				describing the findings and any recommendations of the working group.
					(d)TerminationThe
				interagency working group shall terminate upon transmittal of the report
				required under subsection
				(c).
					.
		6.National
			 Coordination OfficeSection
			 102 of such Act (15
			 U.S.C. 5512) is amended to read as follows:
			
				102.National
				Coordination Office
					(a)OfficeThe Director shall continue a National
				Coordination Office with a Director and full-time staff.
					(b)FunctionsThe
				National Coordination Office shall—
						(1)provide technical
				and administrative support to—
							(A)the agencies
				participating in planning and implementing the Program, including such support
				as needed in the development of the strategic plan under section 101(e);
				and
							(B)the advisory
				committee established under section 101(b);
							(2)serve as the
				primary point of contact on Federal networking and information technology
				activities for government organizations, academia, industry, professional
				societies, State computing and networking technology programs, interested
				citizen groups, and others to exchange technical and programmatic
				information;
						(3)solicit input and
				recommendations from a wide range of stakeholders during the development of
				each strategic plan required under section 101(e) through the convening of at
				least 1 workshop with invitees from academia, industry, Federal laboratories,
				and other relevant organizations and institutions;
						(4)conduct public
				outreach, including the dissemination of findings and recommendations of the
				advisory committee, as appropriate; and
						(5)promote access to
				and early application of the technologies, innovations, and expertise derived
				from Program activities to agency missions and systems across the Federal
				Government and to United States industry.
						(c)Source of
				funding
						(1)In
				generalThe operation of the National Coordination Office shall
				be supported by funds from each agency participating in the Program.
						(2)SpecificationsThe
				portion of the total budget of such Office that is provided by each agency for
				each fiscal year shall be in the same proportion as each such agency’s share of
				the total budget for the Program for the previous fiscal year, as specified in
				the report required under section
				101(a)(3).
						.
		7.Improving
			 networking and information technology educationSection 201(a) of such Act (15 U.S.C. 5521(a))
			 is amended—
			(1)by redesignating
			 paragraphs (2) through (4) as paragraphs (3) through (5), respectively;
			 and
			(2)by inserting after
			 paragraph (1) the following new paragraph:
				
					(2)the National Science Foundation shall use
				its existing programs, in collaboration with other agencies, as appropriate, to
				improve the teaching and learning of networking and information technology at
				all levels of education and to increase participation in networking and
				information technology fields, including by women and underrepresented
				minorities;
					.
			8.Conforming and
			 technical amendments
			(a)Section
			 3Section 3 of such Act
			 (15 U.S.C.
			 5502) is amended—
				(1)in the matter
			 preceding paragraph (1), by striking high-performance computing
			 and inserting networking and information technology;
				(2)in paragraph (1)—
					(A)in the matter
			 preceding subparagraph (A), by striking high-performance
			 computing and inserting networking and information
			 technology;
					(B)in subparagraphs
			 (A), (F), and (G), by striking high-performance computing each
			 place it appears and inserting networking and information
			 technology; and
					(C)in subparagraph
			 (H), by striking high-performance and inserting
			 high-end; and
					(3)in paragraph
			 (2)—
					(A)by striking
			 high-performance computing and and inserting networking
			 and information technology and; and
					(B)by striking high-performance
			 computing network and inserting networking and information
			 technology.
					(b)Title
			 IThe heading of title I of such Act (15 U.S.C. 5511) is
			 amended by striking High-Performance Computing and inserting
			 Networking and Information
			 Technology.
			(c)Section
			 101Section 101 of such Act (15 U.S.C. 5511) is amended—
				(1)in the section heading, by striking
			 High-Performance
			 Computing and inserting Networking and Information Technology Research and
			 Development;
				(2)in subsection
			 (a)—
					(A)in the subsection
			 heading, by striking National High-Performance Computing and
			 inserting Networking and
			 Information Technology Research and
			 Development;
					(B)in paragraph (1)
			 of such subsection—
						(i)in
			 the matter preceding subparagraph (A), by striking National
			 High-Performance Computing Program and inserting networking and
			 information technology research and development program;
						(ii)in
			 subparagraph (A), by striking high-performance computing, including
			 networking and inserting networking and information
			 technology;
						(iii)in
			 subparagraphs (B) and (G), by striking high-performance each
			 place it appears and inserting high-end; and
						(iv)in subparagraph (C), by striking
			 high-performance computing and networking and inserting
			 high-end computing, distributed, and networking; and
						(C)in paragraph (2)
			 of such subsection—
						(i)in
			 subparagraphs (A) and (C)—
							(I)by striking
			 high-performance computing each place it appears and inserting
			 networking and information technology; and
							(II)by striking
			 development, networking, each place it appears and inserting
			 development,; and
							(ii)in
			 subparagraphs (F) and (G), as redesignated by section 2(c)(1) of this Act, by
			 striking high-performance each place it appears and inserting
			 high-end;
						(3)in subsection (b)—
					(A)in paragraph (1),
			 in the matter preceding subparagraph (A), by striking high-performance
			 computing both places it appears and inserting networking and
			 information technology; and
					(B)in paragraph (2),
			 in the second sentence, by striking 2 and inserting
			 3; and
					(4)in subsection (c)(1)(A), by striking
			 high-performance computing and inserting networking and
			 information technology.
				(d)Section
			 201Section 201(a)(1) of such
			 Act (15 U.S.C.
			 5521(a)(1)) is amended by striking high-performance
			 computing and all that follows through networking; and
			 inserting networking and information research and
			 development;.
			(e)Section
			 202Section 202(a) of such
			 Act (15 U.S.C.
			 5522(a)) is amended by striking high-performance
			 computing and inserting networking and information
			 technology.
			(f)Section
			 203Section 203(a) of such
			 Act (15 U.S.C.
			 5523(a)(1)) is amended—
				(1)in paragraph (1),
			 by striking high-performance computing and networking and
			 inserting networking and information technology; and
				(2)in paragraph
			 (2)(A), by striking high-performance and inserting
			 high-end.
				(g)Section
			 204Section 204 of such Act (15 U.S.C. 5524) is amended—
				(1)in subsection
			 (a)(1)—
					(A)in subparagraph (A), by striking
			 high-performance computing systems and networks and inserting
			 networking and information technology systems and
			 capabilities;
					(B)in subparagraph
			 (B), by striking interoperability of high-performance computing systems
			 in networks and for common user interfaces to systems and inserting
			 interoperability and usability of networking and information technology
			 systems; and
					(C)in subparagraph (C), by striking
			 high-performance computing and inserting networking and
			 information technology; and
					(2)in subsection
			 (b)—
					(A)in the heading, by
			 striking High-Performance
			 Computing and Network and inserting
			 Networking and
			 Information Technology; and
					(B)by striking
			 sensitive.
					(h)Section
			 205Section 205(a) of such Act (15 U.S.C. 5525(a)) is amended by
			 striking computational and inserting networking and
			 information technology.
			(i)Section
			 206Section 206(a) of such
			 Act (15 U.S.C.
			 5526(a)) is amended by striking computational
			 research and inserting networking and information technology
			 research.
			(j)Section
			 207Section 207(b) of such
			 Act (15 U.S.C.
			 5527(b)) is amended by striking high-performance
			 computing and inserting networking and information
			 technology.
			(k)Section
			 208Section 208 of such Act (15 U.S.C. 5528) is amended—
				(1)in the section heading, by striking
			 High-Performance
			 Computing and inserting Networking and Information
			 Technology; and
				(2)in subsection
			 (a)—
					(A)in paragraph (1),
			 by striking High-performance computing and associated and
			 inserting Networking and information;
					(B)in paragraph (2),
			 by striking high-performance computing and inserting
			 networking and information technologies;
					(C)in paragraph (3), by striking
			 high-performance and inserting high-end;
					(D)in paragraph (4),
			 by striking high-performance computers and associated and
			 inserting networking and information; and
					(E)in paragraph (5),
			 by striking high-performance computing and associated and
			 inserting networking and information.
					
	
		
			Passed the House of
			 Representatives April 16, 2013.
			Karen L. Haas,
			Clerk
		
	
